Title: To Thomas Jefferson from Philip Mazzei, 19 July 1804
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  19 Luglio, 1804.
               
               Nelle mie 2 precedenti dei 15 e 25 del mese passato, preoccupato com’ero da interessantissimi soggetti, trascurai di ragguagliarla degli effetti dell’intempestivo caldo in gennaio, febbraio, e quasi ⅔ di Marzo, e del freddo che successe. Il freddo continovò fino agli 8 di Maggio. Tutti i frutti avevano allegato senza eccettuarne i più tardivi, quando principiò. Seccarono coi frutti le cime delle piante, alcune delle quali morirono, e tutte patirono. Le raccolte sono state generalmente scarse. La stravaganza delle stagioni è stata presso a poco uguale (per quanto sento) in tutta l’Europa, e gradirò di sapere se l’istesso à successo nell’America settentrionale. A Varsavia, dove la Vistula si traversa ogni anno ⅌ 5 mesi da Carri che portano pesi enormi, principiò a gelare verso il fine di Marzo, ma non gelò a segno da poter sostenere un’uomo.
               Mi confermo al solito, qual fui, sono, e sarò, usque ad mortem, non ultra, Suo &c.
             
          Editors’ Translation
               
                  
                     19 July 1804
                  
                  In my two preceding letters of the 15th and 25th of last month, concerned as I was with most relevant subjects, I did not report to you anything about the unseasonably warm weather that characterized January, February, and almost two thirds of March, or about the cold that ensued. Such cold weather lasted until 8 May. All fruit had already set, including late-season ones, when it started. The treetops withered together with the fruit. Some trees died; all suffered. The harvests have been generally scarce. The weather has been (from what I hear) almost as extravagant throughout Europe, and I would be grateful to know whether the same is true for North America. In Warsaw, where the Vistula can be crossed every year for a good five months by carriages carrying huge loads, the river began to freeze toward the end of March, but never enough to hold a man’s weight.
                  I confirm that I have been, am, and will be—usque ad mortem, non ultra—yours etc.
               
            